United States Court of Appeals
                        For the Eighth Circuit
                    ___________________________

                            No. 20-1302
                    ___________________________

                        United States of America

                                  Plaintiff - Appellee

                                    v.

                              Dennis Jenne

                                Defendant - Appellant
                              ____________

                 Appeal from United States District Court
               for the Southern District of Iowa - Davenport
                              ____________

                      Submitted: October 15, 2020
                          Filed: October 23, 2020
                             [Unpublished]
                            ____________

Before BENTON, WOLLMAN, and SHEPHERD, Circuit Judges.
                         ____________

PER CURIAM.
      Dennis L. Jenne appeals the within-Guidelines sentence the district court 1
imposed upon revoking his supervised release. Having jurisdiction under 28 U.S.C.
§ 1291, this court affirms.

       Counsel has moved for leave to withdraw and has filed a brief under Anders
v. California, 386 U.S. 738 (1967), arguing that the sentence is substantively
unreasonable because the district court considered unproven allegations relating to
an ongoing investigation. This court concludes that the district court did not impose
a substantively unreasonable sentence. See United States v. Miller, 557 F.3d 910,
915-18 (8th Cir. 2009) (substantive reasonableness of revocation sentence is
reviewed under deferential abuse-of-discretion standard); cf. United States v.
Perkins, 526 F.3d 1107, 1110 (8th Cir. 2008) (revocation sentence within Guidelines
range is accorded a presumption of substantive reasonableness on appeal). The
record reflects that the court considered relevant 18 U.S.C. § 3553(a) factors, and
did not give significant weight to an improper factor. See Miller, 557 F.3d at 917
(district court abuses its discretion in imposing revocation sentence if it fails to
consider relevant § 3553(a) factor, gives significant weight to improper or irrelevant
factor, or commits clear error of judgment). The revocation sentence was within the
statutory maximum. See 18 U.S.C. § 3583(e)(3) (maximum revocation prison term
is 2 years if underlying offense is Class C felony), (h) (length of new supervised-
release term shall not exceed term authorized by statute for offense of conviction,
less revocation prison terms), (k) (for violation of 18 U.S.C. § 2250, maximum term
of supervised release is life).

      The judgment is affirmed. Counsel’s motion to withdraw is granted.
                      ______________________________




      1
      The Honorable Stephanie M. Rose, United States District Judge for the
Southern District of Iowa.


                                        -2-